PER CURIAM.
We have for review Baker v. State, 591 So.2d 959 (Fla. 2d DCA 1991), in which the Second District Court of Appeal affirmed the trial court’s holding that a life sentence is mandatory under the habitual offender statute1 when a defendant is habitualized on a first-degree felony. We accept jurisdiction 2 and remand the case for reconsideration in light of our decision in Burdick v. State, 594 So.2d 267 (Fla.1992).
It is so ordered.
SHAW, C.J., and OVERTON, McDonald, barkett, grimes, KOGAN and HARDING, JJ., concur.

. § 775.084, Fla.Stat. (1989).


. Art. V, § 3(b)(3), and Jollie v. State, 405 So.2d 418 (Fla.1981).